Holden, J.,
delivered the opinion of the court.
The appellant, J. Moody Ryan, appeals from a conviction on a charge of selling intoxicating liquor, and urges reversal on the ground that he was immune from prosecution in the case because he was subpoenaed before the grand jury at the instance of the state, and gave testimony before that body under oath concerning the sale and purchase of the liquor which he was afterwards convicted of selling in this case.
• It is shown conclusively that the appellant did testify before the grand jury about the identical sale of liquor for which he is now convicted, but the lower court refused *590to grant immunity to the appellant, because he voluntarily told the grand jury about the alleged sale of liquor. We think the point urged by appellant for reversal is well taken, and is supported by the case of Lucas v. State, 130 Miss. 8, 93 So. 437; the syllabus in that case reading as follows:
“A person who voluntarily appeared before a grand jury and testified before it relative to the manufacture of intoxicating’; liquor, in which he participated, cannot be punished for manufacturing the liquor, although he had been indicted therefor prior to his appearance before the grand jury.”
Therefore the judgment of the lower court is reversed, and the case remanded.

Reversed and remanded.